Citation Nr: 1529422	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-33 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Whether new and material evidence has been presented to reopen a claim of service connection for a left ankle disability.

7.  Entitlement to a rating in excess of 10 percent for residuals of a thoracic spine injury (thoracic spine disability).



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1989 to August 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for thoracic spine disability and denied the remaining claims on appeal.  (The July 2012 rating decision also denied service connection for myocardial infarction with coronary artery disease and hiatal hernia with gastroduodenitis, and the Veteran initiated an appeal of those denials in his July 2013 Notice of Disagreement.  However, he expressly limited his December 2013 Substantive Appeal to the issues listed on the preceding page.  Consequently, the issues of service connection for myocardial infarction and hiatal hernia are not before the Board.)

[Although the Agency of Original Jurisdiction (AOJ) implicitly reopened the claim of service connection for left ankle disability by addressing it de novo (including in an October 2013 statement of the case (SOC), the Board must address the question of whether new and material evidence to reopen the claim has been received to establish its jurisdiction to address the claim de novo.  The issue is characterized accordingly.]

The claims seeking an increased rating for a thoracic spine disability and service connection for bilateral ankle, hip and knee disabilities (left ankle on de novo review upon reopening of the claim) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A December 1992 rating decision denied the Veteran service connection for a left ankle disability based essentially on a findings that he did not have such disability; he did not appeal that decision, and it became final.  
 
2.  Evidence received since the December 1992 rating decision includes the Veteran's (competent) lay report of additional symptomatology; relates to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As this decision grants that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

A December 1992 rating decision denied the Veteran service connection for a left ankle disability based essentially on the report of an October 1992 VA examination, when a left ankle disability was not found.  He did not appeal the December 1992 decision, and it became final.  

The evidence of record at the time of the December 2012 rating decision included the Veteran's service treatment records (STRs), which show he received treatment for left ankle pain and possible strain/sprain and lay statements from the Veteran describing left ankle swelling.  

Evidence received since the December 2012 rating decision includes the Veteran's lay statements (through his attorney) alleging additional symptomatology, specifically left ankle pain.  See, e.g., August 2013 Notice of Disagreement.  The Veteran is competent to report symptoms, such as pain, that he experiences through his senses.  This evidence, presumed credible for the purpose of reopening, is new, in that it was not part of the record at the time of the prior final denial, and material, in that it suggests that he now has a left ankle disability.  Given the notations pertaining to the left ankle in service, it raises a reasonable possibility of substantiating the claim.  Consequently, particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, the Board finds that the evidence received is new and material, and that the claim of service connection for a left ankle disability may be reopened. 


ORDER

The appeal to reopen a claim of service connection for a left ankle disability is granted.


REMAND

The Veteran's record does not include evidence of confirmed (with imaging) diagnoses  of current hip, knee, or ankle disabilities, or reflecting the current severity of his thoracic spine disability.  An examination that addresses that threshold matter is necessary.  

The Veteran has twice been scheduled for a VA examination and failed to report on both occasions.  After the first such failure to report, his attorney indicated that the Veteran did not receive notice of the examination, and requested that it be rescheduled.  He again failed to report (and did not advise VA of any good reason for the second failure to report).  However, a review of the Veteran's file found that he was recently incarcerated, which may have precluded his appearance for the scheduled examination.  
On remand, the AOJ should ascertain whether the Veteran remains incarcerated and, if so the length of the remaining period of incarceration.  If he is not incarcerated (or if his period of incarceration is ending soon), he should be scheduled for an orthopedic examination.  If he is still incarcerated, and will remain so for an extended period of time, the AOJ should adhere to VA guidelines for examinations of incarcerated veterans.  

As the Veteran has reported (including through his attorney) not receiving past examination notices, but apparently maintains contact with his attorney (future notices should be sent to both the Veteran and his attorney).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ascertain whether the Veteran remains incarcerated and, if so, for how long, and secure for the record (with the Veteran's cooperation, if needed), updated records of all evaluations and treatment he has received for the disabilities at issue.  

2.  If he is no longer incarcerated (or the incarceration will soon be ending), the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the severity of his thoracic spine disability and the nature and likely etiology of his bilateral hip, knee, and ankle disabilities.  The Veteran and his attorney should both be notified of the examination (and any good cause for another rescheduling should be provided prior to the scheduled date, unless the good cause is emergent/unexpected in nature).  The entire record must be reviewed by the examiner in conjunction with the examination.  

Any indicated tests or studies (specifically including range of motion studies and tests for any related neurological manifestations) must be completed.  Regarding the thoracic spine, the examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (and the notes following) and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner comment on the nature and degree of functional impairment that is due to the disability.  The examiner should specifically note the presence or absence of related neurological manifestations, and whether or not there have been incapacitating episodes (bedrest prescribed by a physician) of any thoracic disc disease (and if so, their frequency and duration).

Regarding the bilateral hip, knee, and ankle disabilities (for which service connection is sought), based on review of the record and examination of the Veteran the examiner should:

(a)  Identify (by diagnosis) each hip/knee/ankle disability found. 

(b)  Identify the likely etiology for each hip/knee/ankle disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active service or caused or aggravated by his service connected thoracic spine disability?  The opinions offered must reflect consideration of the Veteran's lay testimony/statements to the effect that his current disabilities are related to parachute jump injuries/repeat landings trauma and his (documented) treatment in service.  If a diagnosed disability is determined to be unrelated to service or to the service-connected thoracic spine disability, the examiner must identify the etiology considered more likely, and explain why that is so. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. 

(If the Veteran remains incarcerated, and will be so for any extended period of time, the AOJ should adhere to VA's guidelines for examinations of incarcerated veterans.  The Veteran's attorney should be provided copies of all related correspondence with/notices to the Veteran.)

3.  The AOJ should then then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


